          Case 1:19-cv-03737-CJN Document 34 Filed 08/25/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


DOE I, et al.,
                             Plaintiffs,
                      v.                           Civil Action No. 19-3737 (CJN)

APPLE INC., et al.,
                             Defendants.



                       ALPHABET INC.’S MOTION TO DISMISS

       Defendant Alphabet Inc. hereby moves this Court for an order dismissing Plaintiffs’ First

Amended Complaint, ECF No. 25 (“Complaint”). In addition to the reasons outlined in the Joint

Motion to Dismiss, the Complaint should be dismissed because Alphabet Inc. is not a proper

Defendant in this case, for the reasons set forth in the accompanying Memorandum of Points and

Authorities.

       A proposed order accompanies this motion.



August 25, 2020                                 Respectfully submitted,

                                                /s/ Craig A. Hoover
                                                Craig A. Hoover (D.C. Bar No. 386918)
                                                Neal Kumar Katyal (D.C. Bar. No. 462071)
                                                David M. Foster (D.C. Bar No. 497981)
                                                HOGAN LOVELLS US LLP
                                                555 Thirteenth Street, NW
                                                Washington, D.C. 20004
                                                Telephone: (202) 637-5694
                                                Facsimile: (202) 637-5910
                                                craig.hoover@hoganlovells.com
         Case 1:19-cv-03737-CJN Document 34 Filed 08/25/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that, on August 25, 2020, I electronically filed the foregoing with the

United States District Court for the District of Columbia by using the CM/ECF system.



August 25, 2020                                 Respectfully submitted,

                                                /s/ Craig A. Hoover
                                                Craig A. Hoover
